Exhibit 10.1

BNP PARIBAS SECURITIES CORP.

BNP PARIBAS

THE EQUITABLE TOWER

787 SEVENTH AVENUE

NEW YORK, NEW YORK 10019

November 2, 2006

Baldor Electric Company

$1,200,000,000 Senior Secured Credit Facilities

$900,000,000 Bridge Facility

Commitment Letter

Baldor Electric Company

5711 R.S. Boreham Jr. Street

Fort Smith, Arkansas 72901

Attention: Ronald E. Tucker

                  President, CFO and Secretary

Ladies and Gentlemen:

You have advised us that Baldor Electric Company, a Missouri corporation (the
“Borrower” or “You”), intends to purchase the principal businesses of the Power
Systems operating segment (the “Target”) of Rockwell Automation, Inc. (the
“Seller”) for total consideration of up to $1,800,000,000 (the “Acquisition”)
and that, in connection therewith, the Borrower intends to refinance certain of
its existing indebtedness (the “Refinancing”).

You have further advised us that (a) the Borrower will borrow under the Senior
Credit Facilities (the “Senior Credit Facilities”) described in the Summary of
Terms, Senior Secured Credit Facilities (the “Senior Term Sheet”) attached
hereto as Annex A and issue $900,000,000 aggregate principal amount of debt
and/or equity securities (the “Securities”) in a public offering or a Rule 144A
private placement or, in the event the Borrower is unable to issue the full
amount of the Securities at or prior to the time of the Transaction (as herein
defined), (b) the Borrower will borrow unsecured increasing rate bridge loans
(the “Bridge Loans” and, together with the Senior Credit Facilities, the “Credit
Facilities”) described in the Summary of Terms, Bridge Loans (the “Bridge Term
Sheet” and, together with the Senior Term Sheet, the “Term Sheets”) attached
hereto as Annex B, as interim financing to the Securities, (c) the Borrower will
use the proceeds of the Senior Credit Facilities and the Securities (or the
Bridge Loans) to pay a portion of the purchase price for the Acquisition, to
consummate the Refinancing and to pay fees, commissions, costs and expenses
related to the transactions contemplated hereby. The Acquisition, the
Refinancing, the borrowings under the Senior Credit Facilities, the issuance of
the Securities (or the borrowing of the Bridge Loans, if



--------------------------------------------------------------------------------

applicable) and the use of proceeds of such indebtedness are referred to herein
collectively as the “Transaction”). The sources and uses of funds to consummate
the Transaction are set forth in Schedule II attached to the Senior Term Sheet.

BNP Paribas is pleased to inform you that it or one of its affiliates hereby
commits to provide the entire principal amount of the Bridge Loans. In addition,
BNP Paribas is pleased to inform you that it hereby commits to provide the
entire principal amount of the Senior Credit Facilities and to act as the sole
and exclusive administrative agent (the “Administrative Agent”) for the Credit
Facilities. BNP Paribas Securities Corp. (“BNPPSC”) is willing to act as sole
and exclusive lead arranger and book manager and to use its reasonable
commercial efforts to arrange for syndicates of banks and other financial
institutions (each such bank and other financial institution, including BNP
Paribas, being a “Lender” and, collectively, the “Lenders”) to participate in
the Credit Facilities. BNP Paribas shall be relieved of its obligation to
provide the entire amount of the Credit Facilities to the extent that the offers
of Lenders other than BNP Paribas to provide any portion of the Credit
Facilities are accepted. Our fees for such services are set forth in the
accompanying confidential fee letter (the “Fee Letter”). The Borrower agrees
that BNP Paribas shall have the exclusive right during the term of this
Commitment Letter (as defined below) to provide any bridge or interim financing
utilized by the Borrower or any of its affiliates to finance any portion of the
Transaction.

BNP Paribas is satisfied with the results of its diligence investigation of the
Borrower and the Target to date. BNP Paribas’ commitment shall not be subject to
additional due diligence unless BNP Paribas shall become aware of any
information relating to conditions or events not previously disclosed to BNP
Paribas or constituting new information or additional developments concerning
conditions or events previously disclosed to BNP Paribas which, in its
reasonable judgment, is inconsistent with the information theretofore provided
to BNP Paribas and which BNP Paribas reasonably deems materially adverse in
respect of the condition (financial or otherwise), business, operations, debt
service capacity, properties, assets, accounting treatment, or liabilities
(including environmental liabilities ) of the Borrower and its subsidiaries,
taken as a whole, or of the Target. BNP Paribas’ commitment hereunder and
BNPPSC’s agreement to perform the services described herein are subject to
(a) there shall not have been any change in the business, financial condition or
operations of the Target, taken as a whole, that has had a Material Adverse
Effect (as defined in the draft of the Purchase Agreement for the Acquisition
that you furnished to us, and that you informed us accompanied your bid for the
Target, on October 30, 2006 (such Purchase Agreement in the form of such draft
being referred to herein as the “Purchase Agreement”)), (b) our satisfaction
that prior to and during the syndication of the Credit Facilities there shall be
no competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Borrower, any of its affiliates or the Target
except as expressly contemplated by the Term Sheets and (c) the conditions set
forth in the Term Sheets and Annex C.

The documentation for both Credit Facilities (the “Facilities Documentation”)
shall be consistent, in each case, with the Term Sheets and customary and
appropriate for transactions of this size and type (provided that,
notwithstanding

 

2



--------------------------------------------------------------------------------

anything in this Commitment Letter, the Term Sheets, the Fee Letter, the
Facilities Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations relating to the Target the making of which shall be a condition
to availability of any of the Credit Facilities on the Closing Date (as defined
in Annex A hereto) shall be (A) such of the representations made by the Seller
in the Purchase Agreement as are material to the interests of the Lenders, but
only to the extent that you have the right to terminate your obligations under
such Purchase Agreement as a result of a breach of such representations
(determined without regard to whether any notice is required to be delivered by
you) or the accuracy of such representations is a condition precedent under the
Purchase Agreement to your obligation to consummate the Acquisition, and (B) the
Specified Representations (as defined below) and (ii) to the extent any
Collateral (as described in Annex A hereto) (other than the pledge and
perfection of the security interests in the capital stock of subsidiaries held
by the Borrower and the Guarantors (to the extent required under the Senior Term
Sheet) and other assets pursuant to which a lien may be perfected by the filing
of a financing statement under the Uniform Commercial Code) is not provided on
the Closing Date after your use of commercially reasonable efforts to do so, the
delivery of such Collateral shall not constitute a condition precedent to the
availability of the Credit Facilities on the Closing Date but shall be required
to be delivered after the Closing Date pursuant to reasonable arrangements and
timing to be mutually agreed)). For purposes hereof, “Specified Representations”
means the representations and warranties set forth in the Term Sheets relating
to corporate existence, corporate power and authority, authorization, execution,
delivery and enforceability of the Facilities Documentation, Federal Reserve
margin regulations, the Investment Company Act, status of the Senior Secured
Facilities as senior debt and (without limitation of clause (ii) of the
preceding sentence) validity, priority and perfection of security interests.

BNPPSC will manage all aspects of the syndications, including decisions as to
the selection of institutions to be approached and when they will be approached,
when their commitments will be accepted, which institutions will participate,
the allocations of the commitments among potential Lenders, any titles offered
to potential Lenders and the amount and distribution of fees among the Lenders.
You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation other than as expressly set
forth in the Term Sheets and the Fee Letter will be paid in connection with the
Credit Facilities unless you and we shall so agree. BNPPSC intends to commence
syndication efforts promptly upon the execution of this Commitment Letter, and
you agree actively to assist BNPPSC in completing syndications satisfactory to
it. Such assistance shall include (i) your using commercially reasonable efforts
to ensure that the syndication efforts benefit materially from your and your
subsidiaries’ lending and investment banking relationships as well as those of
the Target, (ii) your using reasonable efforts to make certain members of the
management of the Borrower and its subsidiaries, as well as its consultants and
advisors and the Target, are available during regular business hours to answer
questions regarding the Credit Facilities, (iii) the Borrower and its
subsidiaries providing or causing to be provided to us all information
reasonably deemed necessary by us to complete syndication, and (iv) the hosting
by the Borrower and its subsidiaries of meetings with prospective Lenders. You

 

3



--------------------------------------------------------------------------------

further agree that BNP Paribas’ commitment hereunder is conditioned upon the
satisfaction of the requirements set forth in clauses (i) – (iv) of the
immediately preceding sentence no later than 45 days prior to the closing date
and that thereafter you shall continue to actively assist BNPPSC until the
completion of successful syndications of the Credit Facilities.

To further assist BNPPSC in its syndication efforts, you agree promptly to
prepare and provide to BNPPSC all information with respect to the Borrower and
its subsidiaries, the Target, and the Transaction , including all Projections
(as defined below), as we may reasonably request in connection with the
arrangement and syndication of the Credit Facilities. At the request of BNPPSC,
you agree to assist us in preparing an additional version of the information
package and presentation (the “Public Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material non-public information (within the meaning of the
United States federal securities laws) with respect to you and your affiliates
and any of your or their respective securities (“MNPI”) and who may be engaged
in investment and other market related activities with respect to your and your
affiliates’ securities or loans. Before distribution of any information
materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of such information materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public Side Version to Public-Siders
and represent that no MNPI is contained therein. You agree that the following
documents may be distributed to both Private-Siders and Public-Siders, unless
you advise BNPPSC in writing (including by e-mail) within a reasonable time
prior to their intended distribution that such materials should only be
distributed to Private-Siders: (a) administrative materials prepared by BNPPSC
for prospective Lenders (such as a lender meeting invitation, bank allocation,
if any, and funding and closing memoranda), (b) notification of changes in the
Credit Facilities’ terms and (c) other materials intended for prospective
Lenders after the initial distribution of the information materials. If you
advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will not receive such materials without
further discussions with you. You hereby authorize us to distribute drafts of
definitive documentation with respect to the Credit Facilities to Private-Siders
and Public-Siders. You hereby represent that, to the best of your knowledge
after due diligence: (i) all information, other than Projections (as defined
below), which has been or is hereafter made available to us or the other Lenders
by the Borrower and its subsidiaries or any of your or their representatives in
connection with the transactions contemplated hereby (the “Information”) has
been reviewed and analyzed by you in connection with the performance of your own
due diligence and is or will be, in the case of Information made available after
the date hereof, complete and correct in all material respects and does not or
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were or are
made, and (ii) all financial projections concerning the Borrower and its
subsidiaries or the Target that have been or are hereafter made available to us
or the other Lenders by you, any of the Borrower and its subsidiaries or any of
your or its representatives in connection with the transactions contemplated
hereby (the “Projections”) have been or

 

4



--------------------------------------------------------------------------------

will be, in the case of Projections made available after the date hereof,
prepared in good faith based upon reasonable assumptions. You agree to
supplement the Information and the Projections from time to time until the
closing date so that the representation and warranty in the preceding sentence
is correct on the closing date. In arranging and syndicating the Credit
Facilities, BNPPSC will be using and relying on the Information and the
Projections without independent verification thereof. The representations and
covenants contained in this paragraph shall remain effective until the initial
funding under a definitive financing agreement and thereafter the disclosure
representations contained herein shall be superseded by those contained in such
definitive financing agreement.

You hereby agree to pay our reasonable costs and expenses (including the
reasonable fees and expenses of counsel, reasonable professional fees of
consultants and other experts and reasonable out-of-pocket expenses, including
without limitation syndication expenses) incurred before or after the date of
this Commitment Letter arising in connection with this Commitment Letter, the
definitive financing agreements, the syndications of the Credit Facilities and
the Transactions . You hereby further agree to indemnify and hold harmless the
Administrative Agent, BNPPSC and each Lender (including BNP Paribas) and their
respective affiliates and each director, officer, employee, agent, attorney and
affiliate thereof (each such person, an “indemnified person”) from and against
any losses, claims, damages, liabilities or other expenses to which an
indemnified person may become subject, insofar as such losses, claims, damages,
liabilities (or actions or other proceedings commenced or threatened in respect
thereof) or other expenses arise out of or in any way relate to or result from
the Transaction, the Fee Letter, the extension of the financing contemplated
hereby, the Credit Facilities or any use or intended use of the proceeds of any
of the loans and other extensions of credit contemplated hereby, and you shall
reimburse each indemnified person for any reasonable legal or other expenses
incurred in connection with investigating, defending or participating in any
such investigation, litigation or other proceeding (whether or not any such
investigation, litigation or other proceeding involves claims made between you,
the Borrower, its subsidiaries or any third party and any such indemnified
person, and whether or not any such indemnified person is a party to any
investigation, litigation or proceeding out of which any such expenses arise);
provided, however, that the indemnity contained herein shall not apply to the
extent that it is determined in a final nonappealable judgment by a court of
competent jurisdiction that such losses, claims, damages, liabilities or other
expenses result from the gross negligence or willful misconduct of such
indemnified person. The obligations to indemnify each indemnified person and to
pay such legal and other expenses shall remain effective until the initial
funding under a definitive financing agreement and thereafter the
indemnification and expense reimbursement obligations contained herein shall be
superseded by those contained in such definitive financing agreement. No
indemnified person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, Intralinks
or similar information transmission systems in connection with the Credit
Facilities. No indemnified person shall be responsible or liable to any other
party or any other person for any indirect, consequential or special damages.
The foregoing provisions of this paragraph shall be in addition to any rights
that any indemnified person may have at common law or otherwise.

 

5



--------------------------------------------------------------------------------

As you know, BNP Paribas or its affiliates may from time to time effect
transactions, for its own account or for the accounts of customers, and may hold
positions in loans, options on loans, securities and options on securities, of
companies that may be the subject of the transactions contemplated by this
Commitment Letter or otherwise relate to the Borrower or any of its subsidiaries
or the Target. Further, you acknowledge that BNP Paribas or its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described hereby and otherwise
and that neither BNP Paribas nor any of its affiliates has any obligation to use
in connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from such other companies.

You acknowledge and agree that in connection with all elements of each
transaction contemplated under this Commitment Letter and the Fee Letter
(i) neither BNP Paribas nor any of its affiliates has assumed any advisory
responsibility or any other obligation in favor of the Borrower and its
subsidiaries except the obligations expressly provided for under this Commitment
Letter and the Fee Letter and (ii) BNP Paribas and its affiliates, on the one
hand, and the Borrower and its subsidiaries, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do the Borrower and its subsidiaries rely on, any fiduciary duty on the
part of BNP Paribas or any of its affiliates.

This Commitment Letter and the Fee Letter are intended solely for your benefit
and nothing in this Commitment Letter or the Fee Letter, express or implied,
shall give any person other than the parties hereto, any beneficial or legal
right, remedy or claim hereunder. Neither this Commitment Letter nor the Fee
Letter is assignable by you, and neither may be relied upon by any other person
or entity. Each of this Commitment Letter and the Fee Letter is confidential and
shall not be disclosed by any of the parties hereto to any person other than
such party’s accountants, attorneys and other advisors and, in the case of BNP
Paribas and BNPPSC, their affiliates and prospective Lenders, purchasers and
assignees, and then only on a confidential basis and in connection with the
Transaction. Any disclosure to an advisor may be made for the sole purpose of
evaluating and advising on the offer of financing made in this Commitment Letter
and may not be used by such advisor in formulating any offer of financing by
such advisor or an affiliate. Additionally, any of the parties hereto may make
such disclosures of this Commitment Letter as are required by regulatory
authority, law or judicial process or as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation;
provided that such party will use its commercially reasonable efforts to notify
the other parties hereto of any such disclosure prior to making such disclosure.

We hereby consent to your disclosure of this Commitment Letter (but not the Fee
Letter) on a confidential basis to the Seller and its financial, legal and
accounting advisors for their use in connection with their evaluation of your
proposal for the Acquisition. If this Commitment Letter and the Fee Letter are
not accepted by you as provided for below, you are to immediately return this
Commitment Letter and the Fee Letter (and any copies hereof and thereof) to the
undersigned or confirm to the undersigned that they have been destroyed.

 

6



--------------------------------------------------------------------------------

BNP Paribas hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), BNP Paribas may be required to obtain, verify and record information
that identifies you, which information would include your name and address and
other information that would allow BNP Paribas to identify you in accordance
with the Act.

You hereby agree that upon consummation of the Transaction BNP Paribas or any of
its affiliates may place customary “tombstone” advertisements (which may include
any of your trade names or corporate logos) in publications of its choice
(including without limitation “e-tombstones” published or otherwise circulated
in electronic form and related hyperlinks to your corporate website) at its own
expense. In addition, you agree that BNP Paribas or any of its affiliates may
disclose information about the Transaction to market data collectors and similar
service providers to the financing community.

Our offer will terminate on November 15, 2006, unless on or before that date you
sign and return an enclosed counterpart of this Commitment Letter and the Fee
Letter to BNP Paribas at 787 Seventh Avenue, New York, New York 10019, attention
Shayn March. The commitments herein provided for will also expire at the
earliest of (i) the abandonment by the Borrower of its efforts to make the
Acquisition; (ii) the closing of the Acquisition without the use of the Credit
Facilities; or (iii) the close of business on April 30, 2007, if the closing of
the Transaction has not occurred by such time; provided, however, that any term
or provision hereof to the contrary notwithstanding all of your obligations
hereunder in respect of indemnification, confidentiality and fee and expense
reimbursement shall survive any termination of the commitments pursuant to this
paragraph.

THIS COMMITMENT LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK. Each of the undersigned parties hereby
knowingly, voluntarily and intentionally waives any rights it may have to a
trial by jury in respect of any litigation based hereon, or arising out of or in
connection with, this Commitment Letter and the Fee Letter, and any course of
conduct, course of dealing, statements (whether oral or written) or actions of
any of the undersigned parties in connection herewith or therewith. The parties
hereto submit to the nonexclusive jurisdiction of the Federal and New York State
courts located in the City of New York in connection with any dispute related to
this Commitment Letter, the Fee Letter or any of the matters contemplated hereby
or thereby. This Commitment Letter and the Fee Letter constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and replace and supersede all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by each party hereto. This Commitment Letter may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered

 

7



--------------------------------------------------------------------------------

shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. This Commitment Letter supersedes and replaces
the commitment letter from us to you dated October 30, 2006 relating to the
Credit Facilities.

 

8



--------------------------------------------------------------------------------

We appreciate having been given the opportunity by you to be involved in this
transaction.

 

Very truly yours, BNP PARIBAS By:  

/s/ Andrew Shapiro

Title:  

Managing Director

By:  

/s/ Jordan Schweon

Title:  

Managing Director

BNP PARIBAS SECURITIES CORP. By:  

/s/ Andrew Shapiro

Title:  

Managing Director

By:  

/s/ Konstantin Driker

Title:  

Director

AGREED AND ACCEPTED

this 6th day of November, 2006

 

BALDOR ELECTRIC COMPANY By:  

/s/ Ron Tucker

Title:  

President, CFO and Secretary

 

S-1



--------------------------------------------------------------------------------

ANNEX A

$1,200,000,000 SENIOR SECURED CREDIT FACILITIES

Summary of Terms, Senior Secured Credit Facilities

November 2, 2006

Baldor Electric Company intends to purchase the principal businesses of the
Power Systems operating segment (the “Target”) of Rockwell Automation, Inc. (the
“Seller”) for total consideration of up to $1,800,000,000 (the “Acquisition”)
and that, in connection therewith, the Borrower intends to refinance certain of
its existing indebtedness (the “Refinancing”). To finance the Acquisition and
the Refinancing, the Borrower will borrow under the Senior Credit Facilities
described in this Summary of Terms, Senior Secured Credit Facilities and issue
$900,000,000 aggregate principal amount of debt and/or equity securities (the
“Securities”) in a public offering or a Rule 144A private placement or, in the
event the Borrower is unable to issue the full amount of the Securities at or
prior to the time of the Transaction (as defined below), the Borrower will
borrow unsecured increasing rate bridge loans (the “Bridge Loans”) on the terms
and conditions described in the Bridge Term Sheet referred to in the Commitment
Letter to which this Summary of Terms is attached. The Acquisition, the
Refinancing, the borrowings under the Senior Credit Facilities, the issuance of
the Securities (or the borrowing of the Bridge Loans, if applicable) and the use
of proceeds of such indebtedness are referred to herein collectively as the
“Transaction”.

 

I.   Parties     Borrower:   Baldor Electric Company (the “Borrower”).  
Guarantors:   Guaranteed by each present and future direct and indirect
Significant Domestic Subsidiary and each present and future direct and indirect
Foreign Subsidiary to the extent no adverse tax consequences would result
therefrom (the “Guarantors”; the Borrower and the Guarantor, collectively, the
“Credit Parties”).  

Lead Arranger

and Bookrunner:

  BNP Paribas Securities Corp. (“BNPPSC” and, in such capacity, the “Lead
Arranger”).   Administrative Agent:   BNP Paribas (in such capacity, the
“Administrative Agent”).   Lenders:   A syndicate of banks, financial
institutions and other entities, including BNP Paribas, arranged by the Lead
Arranger (collectively, the “Lenders”).

Baldor Electric Company

 

A-1



--------------------------------------------------------------------------------

II.   Types and Amounts of Senior   Senior Credit Facilities 1.   Term Loan
Facility   Type and Amount of Facility:  

 

Seven-year term loan facility (the “Term Loan Facility”) in the amount of
$1,000,000,000 (the loans thereunder, the “Term Loans”).

  Amortization:   The Term Loan shall be repayable in equal quarter-annual
installments equivalent to 1% per year in years one through six and equal
quarterly installments equivalent to 94% in year seven.   Purpose:   The
proceeds of the Term Loans shall be used to finance the Transaction and to pay
related fees and expenses. 2.   Revolving Credit Facility  

Type and Amount

of Facility:

 

 

Five-year revolving credit facility (the “Revolving Credit Facility”; together
with the Term Loan Facility, the “Senior Credit Facilities”) in the amount of
$200,000,000 (the loans thereunder, the “Revolving Credit Loans”).

  Availability:   The Revolving Credit Facility shall be available on a
revolving basis during the period commencing on the Closing Date and ending on
the fifth anniversary thereof (the “Revolving Credit Termination Date”).  
Letters of Credit:   A portion of the Revolving Credit Facility not in excess of
$20,000,000 shall be available for the issuance of letters of credit (the
“Letters of Credit”) by BNP Paribas (in such capacity, the “Issuing Lender”). No
Letter of Credit shall have an expiration date after the earlier of (a) one year
after the date of issuance and (b) five business days prior to the Revolving
Credit Termination Date, provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (b) above).    
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business

Baldor Electric Company

 

A-2



--------------------------------------------------------------------------------

    day. To the extent that the Borrower does not so reimburse the Issuing
Lender, the Lenders under the Revolving Credit Facility shall be irrevocably and
unconditionally obligated to reimburse the Issuing Lender on a pro rata basis.  
Swing Line Loans:   A portion of the Revolving Credit Facility not in excess of
$20,000,000 shall be available for swing line loans (the “Swing Line Loans”)
from BNP Paribas (in such capacity, the “Swing Line Lender”) on same-day notice.
Any such Swing Line Loans will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis. Each Lender under the Revolving Credit
Facility shall acquire, under certain circumstances, an irrevocable and
unconditional pro rata participation in each Swing Line Loan.   Maturity:   The
Revolving Credit Termination Date.   Purpose:   The proceeds of the Revolving
Credit Loans shall be used to finance the Transaction, for working capital needs
and for the general corporate purposes of the Borrower and its subsidiaries in
the ordinary course of business. III.   Certain Payment Provisions   Fees and
Interest Rates:   As set forth on Schedule I to this Summary of Terms.  
Optional Prepayments and Commitment Reductions:  

 

Loans may be prepaid and commitments may be reduced by the Borrower in minimum
amounts to be agreed upon. Optional prepayments of the Term Loans shall be
applied to the installments thereof ratably in accordance with the then
outstanding amounts thereof and may not be reborrowed.

 

Mandatory Prepayments

and Commitment

    Reductions:   The following amounts shall be applied to prepay the Term
Loans and reduce the Revolving Credit Facility:     (a)100% of the net proceeds
of any sale or issuance of equity or incurrence of certain indebtedness after
the Closing Date by the Borrower or any of its subsidiaries when Total
Debt/EBITDA is in excess of a level to be determined;

Baldor Electric Company

 

A-3



--------------------------------------------------------------------------------

    (b) 100% of the net proceeds of any sale or other disposition (including as
a result of casualty or condemnation) by the Borrower or any of its subsidiaries
of any assets (except for the sale of inventory in the ordinary course of
business and certain other dispositions to be agreed on); and     (c) 75% of
excess cash flow (to be defined in a mutually satisfactory manner) for each
fiscal year of the Borrower (commencing with the fiscal year in which the
Closing Date occurs) when the ratio of Total Debt/EBITDA is in excess of 4.00 to
1.0.     All such amounts shall be applied, first, to the prepayment of the Term
Loans and, second, to the permanent reduction of the Revolving Credit Facility;
provided that, if any Bridge Loans are outstanding, the net proceeds referred to
in paragraph (a) above shall be applied first to such Bridge Loans. Each such
prepayment of the Term Loans shall be applied to the installments thereof
ratably in accordance with the then outstanding amounts thereof and may not be
reborrowed. The Revolving Credit Loans shall be prepaid and the Letters of
Credit shall be cash collateralized or replaced to the extent such extensions of
credit exceed the amount of the Revolving Credit Facility. IV.   Collateral    
  The obligations of each Credit Party in respect of the Senior Credit
Facilities shall be secured by a perfected first priority security interest in
all of its tangible and intangible assets (including, without limitation,
intellectual property, and real property of the Borrower and each of its direct
and indirect domestic subsidiaries and first-tier foreign subsidiaries (but not
more than 65% of the voting stock of any such first-tier foreign subsidiaries)),
except for those assets as to which the Administrative Agent shall determine in
its sole discretion that the costs of obtaining such a security interest are
excessive in relation to the value of the security to be afforded thereby.    
To the extent any Collateral (other than the pledge and perfection of the
security interests in the capital stock of subsidiaries held by the Borrower and
the Guarantors (to the extent required above) and other assets pursuant to which
a lien may be perfected by the filing of a financing

Baldor Electric Company

 

A-4



--------------------------------------------------------------------------------

    statement under the Uniform Commercial Code) is not provided on the Closing
Date (as defined below) after the Borrower’s use of commercially reasonable
efforts to do so, the delivery of such Collateral shall not constitute a
condition precedent to the availability of the Senior Credit Facilities on the
Closing Date but shall be required to be delivered after the Closing Date
pursuant to reasonable arrangements and timing to be mutually agreed). V.  
Certain Conditions   Initial Conditions:   The availability of the Senior Credit
Facilities and the initial borrowing on the Closing Date shall be conditioned
upon satisfaction of the conditions precedent set forth on Annex C to the
Commitment Letter to which this Summary of Terms is attached (the date upon
which all such conditions precedent shall be satisfied, the “Closing Date”) on
or before April 30, 2007.   On-Going Conditions:   The making of each extension
of credit other than the initial borrowing on the Closing Date shall be
conditioned upon (a) the accuracy of all representations and warranties
(including, without limitation, the material adverse change and litigation
representations) and (b) there being no default or event of default in existence
at the time of, or after giving effect to the making of, such extension of
credit (including, without limitation, no breach of financial covenants
calculated on a pro forma basis). As used herein and in the Credit Documentation
(as defined below) a “material adverse change” shall mean (i) in the case of the
initial borrowing on the Closing Date, a “material adverse effect” as defined in
the Purchase Agreement and (ii) in any other case any event, development or
circumstance that has had or could reasonably be expected to have a material
adverse effect on (a) the Transaction, (b) the business, assets, property, or
condition (financial or otherwise) of the Borrower and its subsidiaries, taken
as a whole, or the Target or (c) the validity or enforceability of any of the
Credit Documentation or the rights and remedies of the Administrative Agent and
the Lenders thereunder.

Baldor Electric Company

 

A-5



--------------------------------------------------------------------------------

VI.   Certain Documentation Matters     The definitive documentation for the
Senior Credit Facilities (the “Credit Documentation”) shall contain
representations, warranties, covenants and events of default customary for
financings of this type, including, without limitation:  

Representations and

    Warranties:

  Financial statements (including pro forma financial statements); absence of
undisclosed liabilities; no material adverse change; corporate existence;
compliance with law; corporate power and authority; enforceability of Credit
Documentation; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens; intellectual property; no
burdensome restrictions; taxes; margin stock regulations; ERISA; Investment
Company Act; subsidiaries; environmental matters; solvency; labor matters;
accuracy of disclosure; the asset purchase agreement for the Acquisition; and
creation and perfection of security interests.   Affirmative Covenants:  
Delivery of financial statements, reports, accountants’ letters, projections,
borrowing base certificates, officers’ certificates and other information
requested by the Lenders; payment of other obligations; continuation of business
and maintenance of existence and material rights and privileges; compliance with
laws and material contractual obligations; maintenance of property and
insurance; maintenance of books and records; right of the Lenders to inspect
property and books and records; notices of defaults, litigation and other
material events; compliance with environmental laws; further assurances
(including, without limitation, with respect to security interests in
after-acquired property); and agreement to obtain within 90 days after the
Closing Date interest rate protection for at least $500,000,000 of the Term Loan
Facility on terms and conditions satisfactory to the Administrative Agent.  
Financial Covenants:   Maximum Total Debt to Adjusted EBITDA Ratio: Maintenance
of a maximum Total Leverage Ratio to be defined at levels to be determined.    
Maximum Senior Secured Debt to EBITDA Ratio: Maintenance of a maximum Senior
Secured Leverage Ratio to be defined at levels to be determined.     Minimum
Fixed Charge Coverage: Maintenance of a Minimum Fixed Charge Coverage Ratio to
be defined at levels to be determined.

Baldor Electric Company

 

A-6



--------------------------------------------------------------------------------

    Compliance with such financial covenants shall not be a condition precedent
to the initial borrowing on the Closing Date.   Negative Covenants:   Subject to
certain baskets and exceptions to be agreed upon, limitations on: indebtedness;
liens; guarantee obligations; mergers, consolidations, liquidations and
dissolutions; sales of assets; leases; dividends, share repurchases and other
payments in respect of capital stock; capital expenditures; investments, loans
and advances; optional payments and modifications of subordinated and other debt
instruments; transactions with affiliates; sale and leasebacks; changes in
fiscal year; negative pledge clauses and restrictions against upstream payments;
and changes in lines of business.   Events of Default:   Nonpayment of principal
when due; nonpayment of interest, fees or other amounts after a grace period of
three business days; material inaccuracy of representations and warranties;
violation of covenants (subject, in the case of certain affirmative covenants,
to a grace period of 30 days); cross-default; bankruptcy events; certain ERISA
events; environmental matters; material judgments; actual or asserted invalidity
of any guarantee or security document; and a Change of Control (as defined in
the following sentence).     For purposes hereof, “Change of Control” means the
occurrence of any one or more of the following events:    

(i) any person or group (within the meaning of the Securities and Exchange Act
of 1934, as amended, and the rules of the Securities and Exchange Commission
thereunder), shall become, directly or indirectly, the beneficial owner of
capital stock representing more than 30% of the ordinary voting power
represented by the issued and outstanding voting stock of the Borrower; or

   

(ii) a majority of the incumbent directors of the Borrower cease to be persons
who were either (x) directors of the Borrower on the date hereof or (y) new
directors (such persons being herein called “New Members”) appointed or
nominated for election by one or more persons who were members of the board of
directors of the Parent on the date hereof or who were appointed or nominated by
one or more such New Members whether or not they were members on the date
hereof.

Baldor Electric Company

 

A-7



--------------------------------------------------------------------------------

  Voting:   Amendments and waivers with respect to the Credit Documentation
shall require the approval of Lenders holding not less than a majority of the
aggregate amount of the Term Loans, Revolving Credit Loans, participations in
Letters of Credit, Swing Line Loans and unused commitments under the Senior
Credit Facilities, except that (a) the consent of each Lender directly affected
thereby shall be required with respect to (i) reductions in the amount or
extensions of the scheduled date of amortization or final maturity of any Loan,
(ii) reductions in the rate of interest or any fee or extensions of any due date
thereof, (iii) increases in the amount or extensions of the expiry date of any
Lender’s commitment and (iv) modifications to the pro rata provisions of the
Credit Documentation and (b) the consent of 100% of the Lenders shall be
required with respect to (i) modifications to any of the voting percentages and
(ii) releases of all or substantially all (as determined by value) of the
Guarantors or the collateral.  

Assignments and

Participations:

 

 

The Lenders shall be permitted to assign all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Borrower, unless (i) the assignee is a Lender, an affiliate of a Lender or an
approved fund or (ii) an Event of Default has occurred and is continuing, (b)
the Administrative Agent, unless a Term Loan is being assigned to a Lender, an
affiliate of a Lender or an approved fund, (c) the Issuing Lender and (d) the
Swing Line Lender. In the case of partial assignments (other than to another
Lender or to an affiliate of a Lender), the minimum assignment amount shall be
$5,000,000, in the case of a Revolving Credit commitment, and $1,000,000, in the
case of a Term Loan, unless otherwise agreed by the Borrower and the
Administrative Agent. The Administrative Agent will be entitled to a processing
fee of $3,500 in connection with any assignment.

    The Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above. Pledges of Loans in accordance with applicable law shall
be permitted without restriction. Promissory notes shall be issued under the
Senior Credit Facilities only upon request.

Baldor Electric Company

 

A-8



--------------------------------------------------------------------------------

  Yield Protection:   The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy and other requirements
of law and from the imposition of or changes in withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurodollar Loan (as defined in Schedule
I to this Summary of Terms) on a day other than the last day of an interest
period with respect thereto.  

Expenses and

Indemnification:

 

 

The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Lead Arranger associated with the syndication of
the Senior Credit Facilities and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel) and (b) all out-of-pocket expenses of the Administrative Agent and
the Lenders (including the fees, disbursements and other charges of counsel) in
connection with the enforcement of the Credit Documentation.

    The Administrative Agent, the Lead Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent resulting from the gross negligence or willful misconduct
of the indemnified party).   USA Patriot Act   Pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), each Lender is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.   Governing Law and Forum:  
State of New York.

Baldor Electric Company

 

A-9



--------------------------------------------------------------------------------

 

Counsel to the

Administrative Agent and

the Lead Arranger:

  Milbank, Tweed, Hadley & McCloy LLP

Baldor Electric Company

 

A-10



--------------------------------------------------------------------------------

ANNEX B

$900,000,000 BRIDGE LOANS

Summary of Terms, Bridge Loans

November 2, 2006

Baldor Electric Company intends to purchase the principal businesses of the
Power Systems operating segment (the “Target”) of Rockwell Automation, Inc. (the
“Seller”) for total consideration of up to $1,800,000,000 (the “Acquisition”)
and that, in connection therewith, the Borrower intends to refinance certain of
its existing indebtedness (the “Refinancing”). To finance the Acquisition and
the Refinancing, the Borrower will borrow up to $1,200,000,000 on the terms and
conditions described in the Senior Term Sheet referred to in the Commitment
Letter to which this Summary of Terms is attached (the “Senior Credit
Facilitiest”) and issue $900,000,000 aggregate principal amount of debt and/ or
equity securities (the “Securities”) in a public offering or a Rule 144A private
placement or, in the event the Borrower is unable to issue the full amount of
the Securities at or prior to the time of the Transaction (as defined below),
the Borrower will borrow Bridge Loans as described in this Summary of Terms. The
Acquisition, the Refinancing, the borrowings under the Senior Credit Facilities,
the issuance of the Securities (or the borrowing of the Bridge Loans, if
applicable) and the use of proceeds of such indebtedness are referred to herein
collectively as the “Transaction”. Capitalized terms used but not otherwise
defined in this Summary of Terms have the meanings assigned to them in the
Commitment Letter (including the Annexes thereto) to which this Summary of Terms
is attached.

 

Borrower:    Baldor Electric Company. Guarantors:    The entities defined as
Guarantors for the Senior Credit Facilities will provide guaranties of the
Bridge Loans. The guaranties of the Senior Unsecured Loans (as defined below)
will rank in right of payment as senior obligations and the guaranties of the
Senior Subordinated Loans (as defined below) will be subordinated obligations.

Lead Arranger

And Bookrunner:

  

BNP Paribas Securities Corp. (“BNPP” or the “Lead Arranger”).
Administrative Agent:    BNP Paribas. Lenders:    A syndicate of banks,
financial institutions and other entities, including BNP Paribas, arranged by
the Lead Arranger. Bridge Loans:    Senior unsecured increasing rate loans (the
“Senior Unsecured Loans”) and subordinated unsecured increasing rate loans (the
“Senior Subordinated Loans” and, together with the Senior Unsecured Loans, the
“Bridge Loans”). At the option of the Lenders, the Bridge Loans may be replaced
by, or originally made in the form of, notes on economic terms identical to the
corresponding Bridge Loans.

 

B-1



--------------------------------------------------------------------------------

Purpose:    Proceeds will be used to consummate the Transaction. Principal
Amount:    Up to $600,000,000 of Senior Unsecured Loans and up to $300,000,000
of Senior Subordinated Loans, to be allocated at the discretion of BNPPSC.
Price:    100% of principal amount. Ranking:    The Senior Unsecured Loans (and
the guarantees thereof) will rank pari passu in right of payment (but
effectively junior with respect to collateral security) with the Senior Credit
Facilities. The Senior Subordinated Loans will be subordinated to the Senior
Credit Facilities and certain refinancings thereof on customary terms
satisfactory to BNPPSC. Interest Rate:   

The Bridge Loans shall bear interest at a rate per annum equal to the
three-month reserve adjusted LIBOR Rate plus the Senior Unsecured Loan Margin or
the Senior Subordinated Loan Margin, as the case may be.

 

For purposes of this Summary of Terms, (i) the “LIBOR Rate” shall have the
meaning customary and appropriate for financings of this type, (ii) the “Senior
Unsecured Loan Margin” means, for the period of the initial six months after the
borrowing of the Senior Unsecured Loans, Base Senior Unsecured Loan Margin and
for each subsequent period of three months, the Senior Unsecured Loan Margin for
the preceding period plus 0.50%, (iii) the “Senior Subordinated Loan Margin”
means, for the period of the initial six months after the borrowing of the
Senior Unsecured Loans, the Base Senior Subordinated Loan Margin and for each
subsequent period of three months, the Senior Subordinated Loan Margin for the
preceding period plus 0.50%, (iv) the “Base Senior Unsecured Loan Margin” means
(a) if Securities are issued on the Closing Date with a rating of B-/B3 or
higher, the annual yield on such Securities minus the three-month reserve
adjusted LIBOR Rate or (b) otherwise, 4.10% and (v) the “Base Senior
Subordinated Loan Margin” means (a) if Securities are issued on the Closing Date
with a rating lower than B-/B3, the annual yield on such Securities minus the
three-month reserve adjusted LIBOR Rate or (b) otherwise, 5.60%

 

B-2



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary set forth above, (1) at no time
shall the per annum interest rate on the Senior Unsecured Loans exceed 11.00%
(the “Senior Unsecured Cap”), nor shall the per annum interest rate on the
Senior Unsecured Loans be lower than 9.50% and (2) at no time shall the per
annum interest rate on the Senior Subordinated Loans exceed 13.50% (the “Senior
Subordinated Cap”), nor shall the per annum interest rate on the Senior
Subordinated Loans be lower than 11.00%. The weighted average of the Senior
Unsecured Cap and the Senior Subordinated Cap is referred to herein as the
“Total Cap”. After the occurrence and during the continuance of an event of
default, interest shall accrue at a rate equal to the then applicable rate on
the respective Bridge Loans plus an additional 2.00% per annum and shall be
payable on demand. Interest Payments:    Interest on the Bridge Loans will be
payable in cash, quarterly in arrears. Maturity:    The Bridge Loans will mature
on the first anniversary of the Closing Date (the “Bridge Loan Maturity Date”).
If, upon the Bridge Loan Maturity Date, any Bridge Loan has not been previously
repaid in full and provided no Conversion Default (as defined below) has
occurred and is continuing, (i) each Senior Unsecured Loan shall be
automatically converted into a senior unsecured term loan (each, a “Senior
Unsecured Term Loan”) due on the date that is one year after the date of the
original final stated maturity of the term loans under Senior Credit Facilities
and (ii) each Senior Subordinated Loan shall be automatically converted into a
senior subordinated term loan (each, a “Senior Subordinated Term Loan” and,
together with the Senior Unsecured Term Loans, the “Converted Term Loans”) due
on the date that is two years after the date of the original final stated
maturity of the term loans under Senior Credit Facilities. At any time on or
after the Bridge Loan Maturity Date, at the option of the applicable lender, the
Converted Term Loans may be exchanged in whole or in part for Senior Unsecured
Exchange Notes (“Senior Unsecured Exchange Notes”) or Senior Subordinated
Exchange Notes (“Senior Subordinated Exchange Notes” and, together with the
Senior Unsecured Exchange Notes, the “Exchange Notes”), as the case may be,
having an equal principal amount.

 

B-3



--------------------------------------------------------------------------------

   “Conversion Default” shall mean any default under the Definitive Bridge
Financing Documents, any payment default under the Senior Credit Facilities or
other material indebtedness, any bankruptcy default or any default under the
Engagement Letter or the Fee Letter.    The Converted Term Loans will be
governed by the provisions of the Definitive Bridge Financing Documents and will
have the same terms as the Bridge Loans except as expressly set forth in
Schedule I attached hereto. The Exchange Notes will be issued pursuant to an
indenture that will have the terms set forth in Schedule I attached hereto.
Mandatory Prepayment:    The Borrower will prepay the Bridge Loans with (i) the
net proceeds from the issuance of the Securities or any other debt or equity
securities, (ii) subject to certain exceptions to be agreed upon, other
indebtedness by the Borrower and its subsidiaries to the extent not required to
be paid to the lenders under the Senior Credit Facilities, and (iii) subject to
certain exceptions to be agreed upon, the net proceeds from asset sales (to be
defined) by the Borrower and its subsidiaries in excess of the amount thereof
required to be paid to the lenders under the Senior Credit Facilities.
Securities Demand:    Upon notice by the Take-Out Bank, at any time and from
time to time on or after the 90th day following the Closing Date (a “Securities
Notice”), the Borrower will issue and sell debt Securities to the Take-Out Bank
or an affiliate thereof pursuant to an underwriting or purchase agreement in the
Take-Out Bank’s customary form, the proceeds of which will be applied either (i)
to fund $900,000,000 million of the funds needed to consummate the Acquisition
and the Refinancing or (ii) if the Acquisition and the Refinancing is financed
in whole or in part with the proceeds of the Bridge Loans, to refinance the
Bridge Loans, Converted Term Loans or Exchange Notes upon such terms and
conditions as may be specified in the Securities; provided, however, that (a)
interest rates on the Securities (whether fixed or floating) shall be determined
by the Take-Out Bank in light of then prevailing market conditions, but in no
event shall the weighted average yield on the Securities exceed the Total Cap;
(b) the Take-Out Bank, in its sole discretion, shall determine whether the
Securities will be issued through a public offering or a private placement; (c)
the maturity of any Securities will not be earlier than one year after the final
maturity date of the term loans under the Senior Credit Facilities (as in effect
on the Closing Date); (d) the Securities

 

B-4



--------------------------------------------------------------------------------

   will contain such terms, conditions and covenants as are customary for
similar facilities, all as determined by the Take-Out Bank in its sole
discretion; and (e) all other arrangements with respect to the Securities shall
be as specified by the Take-Out Bank in light of then prevailing market
conditions. If the outstanding principal amount of the Bridge Loans, Converted
Term Loans or Exchange Notes is at the time less than $150,000,000 and if it
shall be determined by the Take-Out Bank based on then prevailing market
conditions that it is necessary and advisable to sell the Securities so as to
yield gross proceeds in excess of the principal amount of the Bridge Loans,
Converted Term Loans or Exchange Notes then outstanding, the Borrower shall sell
the Securities in the aggregate amount recommended by the Take-Out Bank if such
issuance of, and the performance of the obligations of the Borrower under, the
Securities are not then prohibited under Senior Credit Facilities; provided
however, that in no event will the Borrower be required to sell Securities in an
amount that would generate gross proceeds in excess of $150,000,000 pursuant to
this sentence. Following the Securities Notice, the Borrower shall provide such
assistance as the Take-Out Bank may reasonably request in connection with the
issuance and sale of the Securities, including without limitation participating
in a customary “high yield road show” for prospective investors.   
Notwithstanding anything to the contrary contained herein, in the event of a
failure by the Borrower to execute an offering of debt Securities within five
business days following receipt of a Securities Notice, BNPPSC shall have the
right to increase the interest rate with respect to the Bridge Loans or the
Converted Term Loans, as the case may be, upon such failure (or at any time
thereafter); provided, however, that the aggregate weighted average yield of all
outstanding Bridge Loans, Converted Term Loans and any then outstanding Exchange
Notes shall not exceed the Total Cap. The interest rate with respect to the
Bridge Loans, Converted Term Loans and Exchange Notes following any adjustment
pursuant to the preceding sentence shall continue to be the applicable interest
rate through the maturity of the Bridge Loans, Converted Term Loans and Exchange
Notes, as the case may be. After such a failure to execute a Securities
Offering, the Bridge Loans will be modified to include defeasance provisions,
optional redemption and call premium terms customary for publicly traded high
yield debt

 

B-5



--------------------------------------------------------------------------------

   securities, as reasonably determined by BNPPSC. In addition, the Conversion
Fee (as defined in the Fee Letter), if not previously paid, shall become
immediately due and payable upon any such failure to execute an offering of the
Securities. Change of Control:    Each holder of a portion of the Bridge Loans
will be entitled to require the Borrower, and the Borrower must offer, to repay
the Bridge Loans held by such holder at a price of 101% of the principal amount
thereof plus accrued interest upon the occurrence of a Change of Control. Prior
to making the repayment offer, the Borrower will, within 30 days of the Change
of Control, repay all obligations under the Senior Credit Facilities or obtain
any required consent of the lenders under the Senior Credit Facilities to make
such repayment of the Bridge Loans. Optional Prepayment:    The Bridge Loans may
be prepaid, in whole or in part, without premium or penalty, upon not less than
ten days written notice, at the option of the Borrower at any time. Assignments:
   Holders of the Bridge Loans shall have the absolute and unconditional right
to assign all or in minimum amounts of at least $1,000,000 a portion of the
Bridge Loans held by it in compliance with applicable law to any third party at
any time. Representations and Warranties:    The same as those in the Senior
Term Sheet for purposes of the initial borrowing on the Closing Date, and for
any other purpose substantially identical to those set forth in the Senior Term
Sheet with such modifications as may be appropriate for the Bridge Loans.
Covenants:    The same as those in the Senior Term Sheet for purposes of the
initial borrowing on the Closing Date, and for any other purpose substantially
identical to those set forth in the Senior Term Sheet with such modifications as
may be appropriate for the Bridge Loans, including without limitation a covenant
with respect to refinancing of the Bridge Loans (including provision of equity
securities to the extent required to refinance the Bridge Loans). Events of
Default:    The same as those in the Senior Term Sheet for purposes of the
initial borrowing on the Closing Date, and for any other purpose substantially
identical to those set forth in the Senior Term Sheet with such modifications as
may be appropriate

 

B-6



--------------------------------------------------------------------------------

   for the Bridge Loans, including without limitation a breach under the
Engagement Letter (as defined below) or in the payment of fees to BNP Paribas,
BNPPSC or the Take-Out Bank described in the Fee Letter or the Engagement
Letter.    In case an Event of Default shall occur and be continuing, the
holders of at least 33 1/3% (or a majority, where BNP Paribas and/or its
affiliates hold a majority of the aggregate principal amount of the Bridge
Loans) in aggregate principal amount of the Senior Unsecured Bridge Loans or the
Senior Subordinated Bridge Loans then outstanding, by notice in writing to the
Borrower and the agent banks or lenders under the Senior Credit Facilities may
declare the principal of and all accrued interest on such Bridge Loans to be due
and payable immediately. If an Event of Default occurs as a result of
bankruptcy, insolvency or reorganization with respect to the Borrower and its
subsidiaries, the principal of and accrued interest on the Bridge Loans will be
immediately due and payable without any notice, declaration or other act on the
part of the holders of the Bridge Loans. Conditions Precedent to Initial
Funding:    The Borrower shall have satisfied the conditions set forth in Annex
C attached to the Commitment Letter and the Lenders shall have irrevocably
committed to the funding of the Senior Credit Facilities in the corresponding
amount set forth in Schedule II attached to the Senior Term Sheet. Governing Law
and Jurisdiction:    The Borrower will submit to the non-exclusive jurisdiction
and venue of the federal and state courts of the State of New York. New York law
shall govern the Definitive Bridge Financing Documents.

 

B-7



--------------------------------------------------------------------------------

ANNEX C

Initial Conditions

 

Initial Conditions:   Any obligation to make loans under the Senior Credit
Facilities on the Closing Date and to make the Bridge Loans will be subject to
the satisfaction of only the following conditions precedent (all terms defined
in the Term Sheets or in the Commitment Letter to which this Annex C is attached
and not otherwise defined herein having the same meanings when used herein), on
or before April 30, 2007:   (a)The Transactions shall have been consummated, or
shall be consummated substantially simultaneously with the initial borrowings
under the Facilities, in accordance with the terms of the Purchase Agreement and
all other related documentation, without giving effect to any amendments,
modifications or waivers thereto that are materially adverse to the interests of
the Lenders and not approved by the Lead Arranger (which approval shall not be
unreasonably withheld or delayed). The Purchase Agreement for the Acquisition
and all other related documentation shall be satisfactory to the Administrative
Agent (it being acknowledged that the draft of the Purchase Agreement for the
Acquisition furnished to BNP Paribas and BNPPSC, which accompanied the
Borrower’s bid for the Target, on October 30, 2006, is satisfactory).   (b) The
definitive documentation evidencing the Senior Credit Facilities (the
“Definitive Senior Financing Documents”) shall be prepared by counsel to BNPPSC,
shall be in form and substance reasonably satisfactory to BNPPSC and consistent
with the Senior Term Sheet shall have been executed and delivered by the
Borrower and the Guarantors. In the event that the Securities are not issued by
the Borrower, the definitive documentation evidencing the Bridge Loans (the
“Definitive Bridge Financing Documents”) shall be prepared by counsel to BNPPSC
and shall be in form and substance reasonably satisfactory to BNPPSC and
consistent with the Bridge Term Sheet.   (c) The Lead Arranger shall have
received (i) customary and reasonably satisfactory legal opinions,

 

C-1



--------------------------------------------------------------------------------

  corporate documents and corporate and other certificates, including a
certificate from the chief financial officer of the Borrower with respect to
solvency of the Borrower and its subsidiaries on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated hereby
(all such opinions, documents and certificates to be mutually agreed in form and
substance and to be customary for transactions of this size and type).   (d) The
Lenders under the Senior Secured Credit Facilities shall have a first priority
perfected security interest in the Collateral, subject to the exceptions and
limitations described in the Commitment Letter and Term Sheets.   (e) The
representations and warranties in the Facilities Documentation shall be accurate
in all material respects as of the Closing Date, subject to the exceptions and
limitations described in the Commitment Letter and Term Sheets.   (f) No Default
or Event of Default shall have occurred and be continuing on the Closing Date,
except that compliance with the financial covenants referred to in the Senior
Term Sheet shall not be a condition precedent to the making of loans under the
Senior Credit Facilities on the Closing Date or to the making of Bridge Loans.  
(g) The Borrower shall have used its commercially reasonable efforts to prepare
at least 30 days before the Closing Date an offering document relating to the
Securities suitable for use in a customary “high yield road show” which contains
all financial statements and other data to be included therein (including all
audited, unaudited and pro forma financial statements as provided in paragraph
(i) below prepared in accordance with GAAP and Regulation S-X) and all other
data (including selected financial data) that the Securities and Exchange
Commission would require in a registered offering of the Securities on Form S-1
or that would be necessary for the Take Out Bank to receive customary “comfort”
(including “negative assurance” comfort) from the independent accountants in
connection with the offering of the Securities.   (h) All governmental approvals
necessary in connection with the Transaction (other than any which under the

 

C-2



--------------------------------------------------------------------------------

  Purchase Agreement are required only for the purchase of the China business)
shall have been obtained and be in full force and effect, and all applicable
waiting periods (other than any which under the Purchase Agreement are required
only for the purchase of the China business) shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the Transaction and
no law or regulation shall be applicable which could reasonably be expected to
have such effect.   (i) Except as provided below, BNPPSC shall have received at
least 45 days before the Closing Date and be satisfied with (i) audited
financial statements of the Borrower and its subsidiaries for each of the last
three fiscal years (including the fiscal year ending December 31, 2005),
including balance sheets, income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, together with such accountants’ report thereon (provided
that if such audited financial statements are not available, such financial
statements may be unaudited if they are accompanied by a certificate by the
chief financial officer of Borrower to the effect that they fairly present the
financial condition of Borrower in accordance with GAAP), (ii) for the Target
(x) the financial statements in Schedule 5.7 of the Purchase Agreement and
(y) the financial statements and pro forma adjustments referred to in
Section 8.21 of the Purchase Agreement, (iii) unaudited selected financial
information of the Borrower and its subsidiaries meeting the requirements of
Item 301(a) of Regulation S-K for the two fiscal years immediately preceding the
last three fiscal years, (iv) unaudited interim financial statements of the
Borrower and its subsidiaries for the fiscal periods most recently ended prior
to the Closing Date that have been reviewed by the independent public
accountants for the Borrower as provided in Statement of Auditing Standards
No. 71 and No. 100, as applicable (including without limitation monthly
financial statements for any such period of less than three months) (provided
that if such reviewed financial statements are not available, such financial
statements may be unreviewed if they are accompanied by a certificate by the
chief financial officer of Borrower to the effect that they fairly present the
financial condition of Borrower in accordance with GAAP), (v) pro forma
financial statements (giving effect to

 

C-3



--------------------------------------------------------------------------------

  the Transaction) for the Borrower and its subsidiaries having the scope, as at
the dates and covering the periods required by Regulation S-X and appropriate
for use in a registered offering of the Securities and (vi) projected financial
statements (including balance sheets, income and cash flow statements) of the
Borrower and its subsidiaries for the eight-year period after the Closing Date;
provided, however, the requirement of delivery hereunder of any financial
statements and pro forma adjustments thereto for periods ending or dates after
December 27, 2006 shall be a condition of Closing only and not subject to the 45
day delivery requirement.   (j) A letter (the “Engagement Letter”) shall have
been executed between the Borrower and BNPPSC or another investment bank
satisfactory to the Borrower and BNPPSC engaging BNPPSC or such other investment
bank as exclusive underwriter and initial purchaser of the Securities (the
“Take-Out Bank”)   (k) All fees and expenses to be paid on or prior to the
Closing Date to the Administrative Agent or other Agents, BNPPSC and the Lenders
as set forth in the Commitment Letter, the Fee Letter, the Engagement Letter or
otherwise shall have been paid in full.   (l) Prior to the Closing Date, the
Senior Credit Facilities, the Bridge Loans and/or the Securities shall be rated
by Moody’s and S&P.

 

C-4